Citation Nr: 0309138	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-24 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the veteran's post 
traumatic stress disorder, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1972, and from January 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied his claim for an increased rating for his service-
connected post traumatic stress disorder.  He responded with 
a timely Notice of Disagreement, and was afforded a Statement 
of the Case by the RO.  He then filed a timely substantive 
appeal, perfecting his appeal of this issue.  

In May 2002, the veteran's claim was remanded by the RO in 
order to afford him a personal hearing before a member of the 
Board.  He testified at such a hearing in November 2002 
before the undersigned member of the Board.  


REMAND

In March 2003, the Board sent the veteran a letter informing 
him of recent changes made in the law following passage of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA redefined the VA's obligations to 
inform veterans of the evidence necessary to substantiate a 
claim, and to assist veterans in obtaining such evidence.  
Within the Board's March 2003 letter, the veteran was 
informed he had 30 days to submit, or inform the VA of the 
existence of, additional evidence to support his claim.  
Subsequently, the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit") stated 
the Board's imposition of a 30-day response period 
constituted a "misleading hurdle to the claimant by 
attempting to accelerate the closing of the claims file."  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, slip op. at 14, 2003 U.S. App. LEXIS 
8275, at *24 (Fed. Cir. May 1, 2003).  The Federal Circuit 
also invalidated 38 C.F.R. § 19.9(a)(2), which authorized 
Board personnel to obtain additional evidence and/or correct 
procedural defects without remand of the claim to the RO.  
Id.  Therefore, in light of the above, this claim must be 
remanded to the RO for correction of this procedural defect.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159(2002).  
Specifically, the RO should issue the 
veteran a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to his claim for an 
increased rating for post traumatic 
stress disorder.  He should be informed 
that he has one year from the date of the 
letter to respond, and that his appeal 
will not be adjudicated prior to that 
date unless he informs the RO that he has 
no additional evidence to submit or 
waives the one year response period.  

2.  The RO should obtain the veteran's 
vocational rehabilitation folder, in view 
of a May 14, 1999 letter to the veteran 
informing him of the determination that 
"it is not reasonably feasible for [him] 
to benefit from vocational rehabilitation 
at this time due to [his] medical 
condition."  This folder should be 
associated with the claims file.

3.  The veteran should be accorded a 
psychiatric examination to determine the 
extent of disability resulting from post 
traumatic stress disorder.  The Board 
notes that the last such examination was 
conducted in March 2000.

4.  After the foregoing development has 
been accomplished, the RO should then 
readjudicate the veteran's claim for an 
increased rating for post traumatic 
stress disorder in light of the evidence 
received since the March 2001 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a Supplemental Statement 
of the Case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained after the March 2001 SSOC and a 
discussion of all pertinent regulations, 
including those implementing the VCAA. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


